 56DECISIONSOF NATIONALLABOR RELATIONS BOARDKINGBROOKS, INC.andLOCAL333S,MEN'S FURNISHINGSAND CLOTHING, MICHIGAN JOINT BOARD, AMALGAM-ATED CLOTHING WORKERS OF AMERICA, CIO,Petitioner.Case No.7-RC-2322.March 25, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert C.Kane, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is a Michigan corporation which operatesa retail clothing store in Detroit, Michigan. During its fiscalyear ending June 30, 1953, its out-of-State purchases and saleswere in the approximate respective amounts of $466,000 and$3,000.1 On the basis of these purchases and sales in com-merce, we find, contrary to the Employer, that it is engaged incommerce and that it will effectuate the policies of the Actto assert jurisdiction in this case.22.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor moved that the instantpetition for a unit of the Employer's selling and nonsellingemployees be dismissed because the Michigan Labor MediationBoard had, prior to the filing of said petition, conducted anelection among employees of the Employer.The Intervenor has been the contractual bargaining repre-sentative of the Employer's selling and nonselling employees;themost recent contract expired on September 16, 1953. OnJuly 22 the Intervenor requested recognition as the represen-tative of the Employer's office and clerical employees and onJuly 23 it filed a petition with the Board. The Intervenor laterwithdrew the petition4 and thereafter filed a petition with theMichigan Labor Board, pursuant to which an election washeld on September 22. The instant petitionwas filed on October15, 1953, and was amended on October 19. On October 16 the1We find no merit to the Employer's contention that the Board should consider, for thepurpose of determining jurisdiction, only its net sales and purchases; I. e., sales lessreturns and purchases less returns.2 The Rutledge Paper Products, Inc., 91 NLRB 625; Stark's Boston Store, 107 NLRB 23.In agreeing to assert jurisdiction herein, Chairman Farmer is not to be deemed therebyas adopting the Board's past jurisdictional plan as a permanent policy.3 Local 1050, Retail Clerks International Association, AFL, was permitted to interveneon the basis of a showing of interest covering the employees sought.4 The record does not show why the Intervenor withdrew its petition and we draw noinference therefrom.108 NLRB No 8. KING BROOKS, INC.57State Boardwrote the Intervenor that "in theinterestof comity"with this Board it would not tally the ballots until the Boardacts upon the case.In support of its position that the petition should be dismissedbecause of the prior State Board election, the Employer relieson Oil Transport, Inc.-' However, that case is distinguishableon its facts. There, for example, the petitioner, the only unioninvolved, sought an election from both the State Board and thisBoard, while in the instantcaseitwas the Intervenor ratherthan the Petitioner which invoked the action of the State Board.Thus, the Petitioner herein has at no time acted inconsistentlywith its desire to have this Board determine the questionconcerningrepresentation.In addition we note that the record does not indicate whetherthe State election was conducted in the office and clerical unitin which theIntervenorsoughtrecognitionfrom the Employer,or in a unit of selling and nonselling employees, which theparties agreein the instantcase is anappropriate unit. Nordoes the record indicate that the Petitioner herein sought orwas offered an opportunity to appear on the State ballot.In these circumstances, and on theentirerecord in the case,we find no merit to the motion of the Employer and the Inter-venor to dismissthe petition.' The motion is accordingly denied.4.We find, in substantialagreementwith the parties, thatthe following unit is appropriate for the purposes of collectivebargaining within themeaningof Section 9 (b) of the Act: Allemployees, excluding alteration department employees, confi-dential employees,managers, guards, andsupervisors.5.The parties stipulated that part-time employees shouldbe excluded from the unit. However, we find that all part-timeemployees,regardlessof the number of hours worked, arenecessarily included in the unit, and that all regular part-timeemployees are also eligible to vote unless good cause is shownto the contrary.' Accordingly, we do not adopt the stipulationof the parties.[Text of Direction of Election omitted from publication.]Members Beeson and Rodgers took no part inthe considera-tion of the above Decision and Direction of Election.5106 NLRB 1321.6Cf. Punch Press Repairs Corporation. 89 NLRB 615; Kaiser-Frazer Parts Corporation,80 NLRB 1050; Waterways Engineering Corporation, 93 NLRB 794.7Essex-Graham Company, 107 NLRB 1491.